Citation Nr: 1017151	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to hypertension, heart disease, and 
jungle rot.  

2.  Entitlement to service connection for kidney disease, to 
include as secondary to hypertension, heart disease, and 
jungle rot.  

3.  Entitlement to service connection for a vision disorder 
(claimed as blindness), to include as secondary to 
hypertension, heart disease, and jungle rot.  

4.  Entitlement to service connection for a liver disorder, 
to include as secondary to hypertension, heart disease, and 
jungle rot.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for jungle rot.  

6.  Entitlement to nonservice-connected pension.  

7.  Entitlement to special monthly pension, based upon the 
need for aid and attendance of another person or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for diabetes mellitus, 
kidney disorder, vision disorder, and liver disorder based 
upon service incurrence, and in the alternative, secondary to 
hypertension, heart disease, and jungle rot.  He also 
maintains that he has presented new and material to warrant 
the reopening of the claim for service connection for jungle 
rot.  He asserts that he has presented sufficient evidence to 
show that he warrants nonservice-connected pension and he 
also states that he is in need of the aid and attendance of 
another and therefore, warrants special monthly pension 
benefits.  

A review of the record shows that private medical records 
from 2005 and 2006 have been associated with the claims 
folder.  Those records have not been previously reviewed in 
connection with the claims on appeal.  Waiver of RO 
consideration of these records was not provided.  Therefore, 
RO consideration must be rendered.  See 38 C.F.R. § 
20.1304(c).  

Additionally, a review of the record reveals that the 
Veteran's medical conditions have not been evaluated for non-
service connected pension.  This needs to be done in 
connection not only with the claim for pension, but also to 
determine if the Veteran meets the criteria for special 
monthly pension for aid and attendance or the housebound 
rate.  

Finally, the RO has indicated that the Veteran does not 
warrant nonservice-connected pension benefits because he has 
an annual income in excess of the annual rate.  The Veteran 
has indicated medical expenses for the year 2004, but those 
expenses have not been itemized.  Those medical expenses for 
2004 to the present should be itemized and submitted in 
connection with the claim.  Additionally, he was rated for 
pension for a Veteran with no dependents.  He has indicated 
that he has 8 dependents, and it has been otherwise indicated 
in the file that he has 3 dependents.  The Veteran should 
report how many dependents he has for pension purposes and 
his claim should be evaluated accordingly.  

The Veteran must be informed of the importance of reporting 
to any scheduled examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he indicate the number of 
dependents he has for nonservice-connected 
pension purposes.  

2.  The RO/AMC should request the Veteran 
itemize his medical expenses in connection 
with a claim for nonservice-connected 
pension from 2004 to the present.  When 
received, those itemized medical expenses 
should be associated with the claims 
folder.  

3.  The RO/AMC will arrange for all 
appropriate examinations of the Veteran 
for the purposes of determining 
entitlement to non-service connected 
pension and aid and attendance.  All 
indicated studies should be provided.  

4.  Thereafter, the Veteran's disorders 
should be evaluated in connection with 
both the claims of nonservice-connected 
pension and aid and attendance and the 
housebound rate.  

5.  The Veteran should be requested to 
provide the names of addresses of all VA 
and non-VA health-care providers from whom 
he has sought treatment from July 2006 to 
the present.  All indicated records must 
be obtained and associated with the claims 
folder.  All efforts to obtain any 
identified records must be documented in 
the claims folder and the Veteran must be 
informed of any records that were 
unobtainable.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, to include the 2005 
and 2006 medical records attached to the 
claims file without a waiver, as well as 
all other evidence obtained in conjunction 
with this remand.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. Thereafter, 
the case should be returned to the Board, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


